Citation Nr: 1324451	
Decision Date: 08/01/13    Archive Date: 08/13/13

DOCKET NO.  10-37 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.  

2.  Entitlement to an initial, compensable rating for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel
REMAND

The Veteran had active military service from July 1955 to July 1957.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal following a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  (This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).)  In June 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) sitting at the RO in San Diego.  A transcript of that hearing is of record.  

During the above-noted hearing, the Veteran testified that he had undergone a VA audiological test on June 6, 2013 at the VA community based outpatient clinic (CBOC) in Oceanside, California.  A review of the physical claims folder as well as Virtual VA does not reflect medical records associated with the identified audiological test.  As the test is pertinent evidence relative to the Veteran's claim for a compensable rating for left ear hearing loss, a remand is necessary to obtain the June 6, 2013 audiological test report.  

Furthermore, as the above June 6, 2013 VA audiological test report may contain pertinent evidence regarding the Veteran's claim for service connection for right ear hearing loss, that issue will be deferred pending development for the test report.  The Board also notes that during his hearing, the Veteran identified having received treatment for hearing loss in the mid-1990s at the VA CBOC in Palm Desert, California.  As these records are not associated with the claims folder or Virtual VA, an attempt should be made to obtain any available records associated with the Veteran's treatment at the VA CBOC in Palm Desert.  

Accordingly, the case is REMANDED for the following action:


1.  Obtain all treatment records from the VA CBOC in Oceanside, California.  The Board is particularly interested in a June 6, 2013 audiological test report.  

2.  Obtain all treatment records from the VA CBOC in Palm Desert, California prior to the year 2000.  The Board is particularly interested in records dated in the mid-1990s associated with the Veteran's treatment for hearing loss.  Any search must include a search of retired/archived records, if appropriate.  

3.  If records from either the VA CBOC in Oceanside or the VA CBOC in Palm Desert are unavailable, or the search for them otherwise yields negative results, this fact must be documented in the claims folder and the Veteran notified in accordance with 38 C.F.R. § 3.159(e)(1) (2012).  

4.  After the above has been completed, undertake any additional evidentiary development deemed appropriate.  Thereafter, re-adjudicate the issues on appeal.  If any benefit sought is denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC) and given an opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



___________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

